DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 08/22/2022
Applicant Arguments						-Receipt Date 08/22/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/22/2022. Claims 1-8 and 10-20 are pending. No claims are amended. 

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant alleges that new inherency arguments were presented in the interview on 08/22/2022 (Remarks, pg. 7 par. 2 and pg. 10 par. 1). However, this is incorrect as Examiner never argued inherency in the interview. Instead, as noted in the Examiner’s interview summary, Examiner explained the interpretation of the term “true load instruction” and how that term was being mapped to the load being performed in Ofer.
Applicant submits that the sanity check of Ofer does not perform a validation using a true load instruction as claimed (Remarks pg. 9 first par. and second to last par.)
However, this argument is not persuasive. The broadest reasonable interpretation of a “true load instruction” is any load instruction which loads true data. Ofer teaches a main lock data structure (col 9 lines 25-30) which includes a LOCK_PW parameter indicating whether a valid lock is held (col 10 lines 10-15), and Ofer performs a sequence of sanity checks in which it loads the MAIN data structure into local memory and checks whether the LOCK_PW is invalid (col 12 line 66-col 13 line 7). The office action maps the operation which loads the LOCK_PW parameter into local memory as the claimed “true load instruction” since it loads the true value of the LOCK_PW into local memory. Thus, Ofer teaches performing a validation on the LOCK_PW using a “true load instruction”.

Applicant submits that “the Examiner must provide rationale or evidence to show inherency” and that “In the present case, no rationale or evidence has been proffered. For at least this reason, maintaining the rejection on the grounds of inherency would be improper without issuing a new non-final office action.” (Remarks pg. 9 par. 2) 
However, this argument is not persuasive. The Non-Final Rejection dated 05/20/2022 on pg. 5 maps to col 12 line 66-col 7 line 7 of Ofer, which discloses loading the MAIN data structure (which includes the LOCK_PW parameter as shown in Fig. 3 and described in col 9 lines 25-29) into local memory, and clearly explains that “the operation for reading the LOCK_PW is a “true load instruction” since it loads the true value of the LOCK_PW in the MAIN structure into local memory”. In other words, clear evidence is provided that Ofer performs a load instruction since Ofer loads LOCK_PW into local memory and since checking the LOCK_PW parameter would require the LOCK_PW to have been loaded. 

Examiner suggests amending the claims to include any further details supported by the disclosure describing what exactly a “true load instruction” is and how it differs from a load instruction would narrow the BRI of this term, which may help to overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. US 2006/0005197 (hereinafter, Saha) in view of Ofer et al. US 6,609,178 (hereinafter, Ofer) and Higgs et al. US 10627888 (hereinafter, Higgs)
Regarding claim 1, Saha teaches:
1. A computer-implemented method for executing a load instruction with a timeout, the method comprising: 
receiving, by a processing device, the load instruction ([0051]: the CMPXCHG_SW instruction is received by the processor, i.e. a processing device; [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead); and
responsive to multiple attempts to load the lock, determine whether the lock is busy ([0062]: a first attempt to load the lock is made at 802 and additional attempts to load the lock are made at 816 which makes a determination of whether the lock is locked/busy, thus each additional attempt 816 makes to load the lock and finds that the lock is locked/busy at 820 is a determination that the lock is busy responsive to multiple attempts to load the lock) 
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
responsive to multiple attempts to load the lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free and determining whether to execute other instructions while the lock is busy.
However, Ofer teaches:
wherein a timeout is dynamically adjusted based on a current workload (col 2 lines 21-26 and col 9 lines 38-52: a normal timeout is used for normal processor operations, i.e. normal workloads, and a longer timeout is used for longer operations, i.e. larger workloads, the timeouts are dynamically adjusted since the processor switches between modes using the different timeouts for different operations);
responsive to multiple attempts to load a lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free (col 12 line 66-col 13 line 7 and col 13 line 67-col 14 line 12: responsive to the polling attempting to load a lock at 120, i.e. multiple attempts to load a lock, the processor determines if a LOCK_PW parameter is valid by reading a main lock data structure, see col 5 lines 25-29 and col 10 lines 10-15, and based on this check indicating a valid lock the processor either continues polling/waiting for the lock to become free, where the operation for reading the LOCK_PW is a “true load instruction” since it loads the true value of the LOCK_PW in the MAIN structure into local memory, or the processor doesn’t wait and takes the lock if the check indicates an invalid lock)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the processor operations/workloads as taught by Ofer and to further modify the sleep-wakeup mechanism of Saha to include a LOCK_PW parameter that indicates whether a valid lock is held as taught by Ofer such that Saha performs a read of the LOCK_PW value each additional time it determines the lock is locked at 820 to determine that the lock is also valid and to determine whether to continue waiting on the valid lock to be free at 812 after determining whether the lock is valid at 820. One of ordinary skill in the art would have been motivated to modify the timeout value of Saha to prevent long operations from being cutoff and to prevent failures of normal transactions from going undetected for long periods (Ofer col 2 lines 21-26). Further, one of ordinary skill in the art would have been motivated to modify the sleep-wakeup mechanism of Saha with the LOCK_PW parameter to enable identifying failures that would require lock overrides (Ofer col 10 lines 14-15).
Further, Higgs teaches: 
	determining whether to execute other instructions while the lock is busy (col 3 lines 39-46 and col 6 lines 27-41: a determination is made at decision block 104 of whether to halt program execution at 108 or continue program execution at 106, i.e. whether to execute other instructions, while the processor is in a wait state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to make a further determination of whether to execute other instructions while in a wait state as taught by Higgs based on conditions that trigger or don't trigger a power saving state. One of ordinary skill in the art would have been motivated to make this modification to enable the processor to actively determine whether to save power or to increase performance by executing other instructions (Higgs col 6 lines 27-41) thus increasing flexibility of the processor. 

Regarding claim 2, Saha in view of Ofer and Higgs teaches: 
2. The method of claim 1, wherein the load instruction returns an indication to a calling program that indicates a  selection from the group consisting of: whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 3, Saha in view of Ofer and Higgs teaches: 
3. The method of claim 2, wherein the indication is a condition code (Saha [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).

	Regarding claim 4, Saha in view of Ofer and Higgs teaches: 
4. The method of claim 2, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction (Saha [0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 5, Saha in view of Ofer and Higgs teaches:
5. The computer-implemented method of claim 1, further comprising: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free (Saha [0052] and [0062]-[0063]: since the processor gives up on being awakened and goes to 806 when the timeout expires, this indicates the processor makes determinations that the timeout has not expired while it is asleep at 812, and responsive to being in 812, i.e. responsive to determining the timeout has not expired, the l
oad may be woken up to determine if the lock is available/free at 814, see also Fig. 8).
	
Regarding claim 10, Saha in view of Ofer and Higgs teaches:
10. The computer-implemented method of claim 1, wherein loading the lock on the cache line is performed using a compare and swap operation (Saha [0021] and [0032]: the CMPXCHG_SW instruction loads the lock using a compare and exchange/swap operation).

Regarding claim 11, Saha teaches:
11. A system comprising: 
a memory comprising computer readable instructions ([0020]: a memory is provided to store computer readable instructions); and 
a processing device for executing the computer readable instructions ([0020] a computer/processing device executes the instructions) for performing a method for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0051] and [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead); and
responsive to multiple attempts to load the lock, determine whether the lock is busy ([0062]: a first attempt to load the lock is made at 802 and additional attempts to load the lock are made at 816 which makes a determination of whether the lock is locked/busy, thus each additional attempt 816 makes to load the lock and finds that the lock is locked/busy at 820 is a determination that the lock is busy responsive to multiple attempts to load the lock) 
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
responsive to multiple attempts to load the lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free and determining whether to execute other instructions while the lock is busy.
However, Ofer teaches:
wherein a timeout is dynamically adjusted based on a current workload (col 2 lines 21-26 and col 9 lines 38-52: a normal timeout is used for normal processor operations, i.e. normal workloads, and a longer timeout is used for longer operations, i.e. larger workloads, the timeouts are dynamically adjusted since the processor switches between modes using the different timeouts for different operations);
responsive to multiple attempts to load a lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free (col 12 line 66-col 13 line 7 and col 13 line 67-col 14 line 12: responsive to the polling attempting to load a lock at 120, i.e. multiple attempts to load a lock, the processor determines if a LOCK_PW parameter is valid by reading a main lock data structure, see col 5 lines 25-29 and col 10 lines 10-15, and based on this check indicating a valid lock the processor either continues polling/waiting for the lock to become free, where the operation for reading the LOCK_PW is a “true load instruction” since it loads the true value of the LOCK_PW in the MAIN structure into local memory, or the processor doesn’t wait and takes the lock if the check indicates an invalid lock)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the processor operations/workloads as taught by Ofer and to further modify the sleep-wakeup mechanism of Saha to include a LOCK_PW parameter that indicates whether a valid lock is held as taught by Ofer such that Saha performs a read of the LOCK_PW value each additional time it determines the lock is locked at 820 to determine that the lock is also valid and to determine whether to continue waiting on the valid lock to be free at 812 after determining whether the lock is valid at 820. One of ordinary skill in the art would have been motivated to modify the timeout value of Saha to prevent long operations from being cutoff and to prevent failures of normal transactions from going undetected for long periods (Ofer col 2 lines 21-26). Further, one of ordinary skill in the art would have been motivated to modify the sleep-wakeup mechanism of Saha with the LOCK_PW parameter to enable identifying failures that would require lock overrides (Ofer col 10 lines 14-15).
Further, Higgs teaches: 
	determining whether to execute other instructions while the lock is busy (col 3 lines 39-46 and col 6 lines 27-41: a determination is made at decision block 104 of whether to halt program execution at 108 or continue program execution at 106, i.e. whether to execute other instructions, while the processor is in a wait state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to make a further determination of whether to execute other instructions while in a wait state as taught by Higgs based on conditions that trigger or don't trigger a power saving state. One of ordinary skill in the art would have been motivated to make this modification to enable the processor to actively determine whether to save power or to increase performance by executing other instructions (Higgs col 6 lines 27-41) thus increasing flexibility of the processor. 

	Regarding claim 12, Saha in view of Ofer and Higgs teaches:
12. The system of claim 11, wherein the load instruction returns an indication to a calling program that indicates a selection from the group consisting of: whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 13, Saha in view of Ofer and Higgs teaches:
13. The system of claim 12, wherein the indication is a condition code (Saha [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).

Regarding claim 14, Saha in view of Ofer and Higgs teaches:
14. The system of claim 12, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction (Saha [0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 15, Saha in view of Ofer and Higgs teaches:
15. The system of claim 11, wherein the method further comprises: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free (Saha [0052] and [0062]-[0063]: since the processor gives up on being awakened and goes to 806 when the timeout expires, this indicates the processor makes determinations that the timeout has not expired while it is asleep at 812, and responsive to being in 812, i.e. responsive to determining the timeout has not expired, the load may be woken up to determine if the lock is available/free at 814, see also Fig. 8).

Regarding claim 18, Saha in view of Ofer and Higgs teaches:
18. The system of claim 11, wherein the method further comprises: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line (Saha [0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

Regarding claim 19, Saha teaches:
19. A computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method ([0020]) for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0051] and [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor);  
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space);  
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead); and
responsive to multiple attempts to load the lock, determine whether the lock is busy ([0062]: a first attempt to load the lock is made at 802 and additional attempts to load the lock are made at 816 which makes a determination of whether the lock is locked/busy, thus each additional attempt 816 makes to load the lock and finds that the lock is locked/busy at 820 is a determination that the lock is busy responsive to multiple attempts to load the lock) 
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
responsive to multiple attempts to load the lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free and determining whether to execute other instructions while the lock is busy.
However, Ofer teaches:
wherein a timeout is dynamically adjusted based on a current workload (col 2 lines 21-26 and col 9 lines 38-52: a normal timeout is used for normal processor operations, i.e. normal workloads, and a longer timeout is used for longer operations, i.e. larger workloads, the timeouts are dynamically adjusted since the processor switches between modes using the different timeouts for different operations);
responsive to multiple attempts to load a lock, performing a validation using a true load instruction to determine whether the lock is busy and, based on performing the validation, determining whether to wait for the lock to become free (col 12 line 66-col 13 line 7 and col 13 line 67-col 14 line 12: responsive to the polling attempting to load a lock at 120, i.e. multiple attempts to load a lock, the processor determines if a LOCK_PW parameter is valid by reading a main lock data structure, see col 5 lines 25-29 and col 10 lines 10-15, and based on this check indicating a valid lock the processor either continues polling/waiting for the lock to become free, where the operation for reading the LOCK_PW is a “true load instruction” since it loads the true value of the LOCK_PW in the MAIN structure into local memory, or the processor doesn’t wait and takes the lock if the check indicates an invalid lock)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the processor operations/workloads as taught by Ofer and to further modify the sleep-wakeup mechanism of Saha to include a LOCK_PW parameter that indicates whether a valid lock is held as taught by Ofer such that Saha performs a read of the LOCK_PW value each additional time it determines the lock is locked at 820 to determine that the lock is also valid and to determine whether to continue waiting on the valid lock to be free at 812 after determining whether the lock is valid at 820. One of ordinary skill in the art would have been motivated to modify the timeout value of Saha to prevent long operations from being cutoff and to prevent failures of normal transactions from going undetected for long periods (Ofer col 2 lines 21-26). Further, one of ordinary skill in the art would have been motivated to modify the sleep-wakeup mechanism of Saha with the LOCK_PW parameter to enable identifying failures that would require lock overrides (Ofer col 10 lines 14-15).
Further, Higgs teaches: 
	determining whether to execute other instructions while the lock is busy (col 3 lines 39-46 and col 6 lines 27-41: a determination is made at decision block 104 of whether to halt program execution at 108 or continue program execution at 106, i.e. whether to execute other instructions, while the processor is in a wait state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha to make a further determination of whether to execute other instructions while in a wait state as taught by Higgs based on conditions that trigger or don't trigger a power saving state. One of ordinary skill in the art would have been motivated to make this modification to enable the processor to actively determine whether to save power or to increase performance by executing other instructions (Higgs col 6 lines 27-41) thus increasing flexibility of the processor. 

Regarding claim 20, Saha in view of Ofer and Higgs teaches: 
20. The computer program product of claim 19, wherein the load instruction returns an indication to a calling program that indicates a selection from the group consisting of: whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).


Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. US 2006/0005197 (hereinafter, Saha) in view of Ofer et al. US 6,609,178 (hereinafter, Ofer), Higgs et al. US 10627888 (hereinafter, Higgs), and Zeffer et al. US 2010/0332766 (hereinafter, Zeffer).
Regarding claim 6, Saha in view of Ofer and Higgs teaches:
6. The computer-implemented method of claim 5, further comprising: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line (Saha [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction (Saha [0052] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).
	Saha in view of Ofer and Higgs does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha in view of Ofer and Higgs does not explicitly teach:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha in view of Ofer to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 

Regarding claim 7, Saha in view of Ofer, Higgs, and Zeffer teaches:
7. The computer-implemented method of claim 6, further comprising: 
subsequent to executing the instruction using the contents of the cache line (Zeffer [0041]: instructions are executed using contents of the cache line), freeing, by the processing device, the lock of the cache line (Saha [0034]: the lock is released/freed subsequent to executing instructions using the cache line, see also Saha [0055]: the code shows the lock being freed “lock_var=0” subsequent to executing “instr2”, see further Zeffer [0041]: the lock is released after the critical section is complete).

	Regarding claim 8, Saha in view of Ofer, Higgs, and Zeffer teaches:
8. The computer-implemented method of claim 6, further comprising: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line (Saha [0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

	Regarding claim 16, Saha in view of Ofer and Higgs teaches:
16. The system of claim 15, wherein the method further comprises: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line (Saha [0055]-[0056] and [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction (Saha [0052] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).
	Saha in view of Ofer and Higgs does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha in view of Ofer and Higgs does not explicitly teach:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha in view of Ofer to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 

Regarding claim 17, Saha in view of Ofer, Higgs, and Zeffer teaches:
17. The system of claim 16, wherein the method further comprises: 
subsequent to executing the instruction, freeing, by the processing device, the lock of the cache line (Saha [0034]: the lock is released/freed subsequent to executing instructions using the cache line, see also Saha [0055]: the code shows the lock being freed “lock_var=0” subsequent to executing “instr2”, see further Zeffer [0041]: the lock is released after the critical section is complete).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182